OFFICE ACTION :: REFUSAL
The merits of this application have been carefully examined again in view of applicant's response, filed 22 December 2021, including remarks, amended specification, amended drawings, and terminal disclaimer.   Applicant's amendment has overcome the rejection under 35 USC § 112 (a) and (b) presented in the previous Office action.  Therefore this rejection is herein withdrawn. Applicant's amendment fails to comply with the description requirement, thus necessitating a new claim rejection under 35 USC § 112 (a) that is herein made FINAL.  Applicant's amendment fails to overcome the Nonstatutory Double-Patenting rejection presented in the previous Office action. Therefore this rejection is herein made again and made FINAL.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Final Claim Rejection - 35 USC § 112 (a)
The claim is FINALLY REJECTED under 35 U.S.C. § 112 (a), first paragraph as failing to comply with the description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, 
ALL FIGURES – The amended disclosure (filed 22 December 2021) is inconsistently disclosed with the original disclosure (filed 18 September 2020).  The original disclosure included merging lines along the shoulder straps of the claimed design, whereas those elements have been removed from the amended disclosure. See annotated figures The Examiner recommends including the shoulder strap elements as originally filed with clear, non-merging lines.

    PNG
    media_image1.png
    716
    1308
    media_image1.png
    Greyscale



FIGURES 1.1 AND 1.3-1.7 – The amended disclosure (filed 22 December 2021) is inconsistently disclosed with the original disclosure (filed 18 September 2020).  The amended disclosure includes the additional of a vertical broken line boundary with the knot-like element.  The additional boundary is not apparent from the original disclosure. See annotated figures below. The Examiner recommends removing the additional broken line boundary, with only the knot remaining in broken line (similar to U.S. Patent No. D833,735).

    PNG
    media_image2.png
    316
    1308
    media_image2.png
    Greyscale




A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
Amendments must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office communication. 


Nonstatutory Double-Patenting
The Examiner notes that the applicant has attempted to file a Terminal Disclaimer regarding this application and point of rejection. The Terminal Disclaimer has been disapproved (on 23 December 2021), due to the Terminal Disclaimer NOT being signing by the applicant, patentee, or attorney/agent of record. See Terminal Disclaimer review decision mailed 23 December 2021.

In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
The claim is rejected on the grounds of nonstatutory double patenting of the claim of U.S. Patent D833,735 (Hauser et al.). Although the conflicting claim is not identical, they are not patentably distinct from each other because they have basically the same appearance as the patented designs. 
The only differences between the design of the instant application and design of D833,735 are:
Variations in broken lines elements (which the Examiner interprets as unclaimed portions).
The inclusion of stripes or binding on the instant application, whereas design of D833,735 does NOT disclose those elements.

The removal/inclusion of a stripes or binding on the shoulder straps of a design is well known in the art, and is considered to be an obvious design expedient to the designer of ordinary skill.  Any other small differences are considered to be “de minimis”, and does not patentably distinguish the overall appearance.  Any changes in the proportions or scope alterations are also considered to be an obvious design expedient to the designer of ordinary skill. Please see [In re Stevens (CCPA) 81 USPQ 362 4/12/1949].
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.131(c).  A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  



Conclusion
The claim stands finally rejected under 35 U.S.C. 112(a) and (b), and nonstatutory double patenting of the claim of U.S. Patent D833,735 (Hauser et al.) for the reasons set forth above. The references cited but not applied are considered cumulative art related to the claimed design.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOLLY E THURMAN/Primary Examiner, Art Unit 2915